Title: General Orders, 16 March 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh March 16th 1783.
                            Parole Kinderhook
                            Countersigns Litchfield, Medway
                        
                        For the day tomorrow Major Trescot. Brigade Quarter Master 3d Massachusetts Brigade.
                        For duty the Hamphire regiment.
                        The General Court Martial of which Colo. Micheal Jackson is president will assemble at the New Building
                            tomorrow morning ten o’clock, for the trial of such prisoners as may be brought before them.
                    